james c cooper and lorelei m cooper petitioners v commissioner of internal revenue respondent docket no filed date in p-h an inventor transferred several patents to t a corporation ps own of the outstanding_stock of t p-w’s sister and ps’ friend own the remaining stock p-h controlled t through its officers directors and shareholders ps reported royalty income that p-h received from t in exchange for the transfer of the patents as capital_gain under sec_1235 for and in p-h paid the engineering expenses of a related corporation ps deducted these expenses as professional fees on a schedule c profit or loss from business attached to their federal_income_tax return between and ps advanced dollar_figure cooper v commissioner to x a corporation under the terms of a working_capital promissory note p-h owned of the outstanding_stock of x during the years at issue x contracted with an indian com- pany to develop a new product and it used ps’ loans in part to fund the development of the new product in the indian company abandoned its development of the new product ps claimed that x was insolvent and claimed a bad_debt deduction under sec_166 of dollar_figure for r determined that the royalty payments p-h received from t did not qualify for capital_gain treatment the engineering expenses were the ordinary and necessary expenses of a related corporation and ps were not entitled to deduct those expenses ps were not entitled to a bad_debt deduction for and ps were liable for an accuracy- related penalty under sec_6662 for each of the years at issue held p-h did not transfer all substantial rights in the subject patents to t within the meaning of sec_1235 because p-h controlled t during the years at issue see 525_f2d_1046 ct_cl ps are therefore not entitled to capital_gain treatment under sec_1235 for the royalties p-h received from t in exchange for the subject patents held further ps are entitled to deduct the engineering expenses for under 48_tc_679 p-h’s pri- mary motive in paying the expenses was to protect or promote his business as an inventor and the expenditures constituted ordinary and necessary expenses in the furtherance or pro- motion of p-h’s business held further ps are not entitled to a bad_debt deduction under sec_166 because ps have failed to prove that the promissory note became worthless in held further ps are liable for an accuracy-related pen- alty under sec_6662 for each of the years at issue lawrence t ullmann for petitioners nhi t luu and christian a speck for respondent marvel judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and for and respectively and dollar_figure accuracy-related_penalties under of dollar_figure dollar_figure and dollar_figure for and respectively after concessions the issues for decision are sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule ref- erences are to the tax_court rules_of_practice and procedure some mone- tary amounts have been rounded to the nearest dollar the parties stipulated or conceded that petitioners are entitled to de- continued united_states tax_court reports whether royalties petitioner james cooper received during and qualified for capital_gain treat- ment pursuant to sec_1235 whether petitioners may deduct professional fees paid during that were attrib- utable to expenses charged by holmes development for work performed with respect to u s patent big_number pat- ent whether petitioners’ advance of dollar_figure to pixel instruments corp pixel is deductible as a nonbusi- ness bad_debt for pursuant to sec_166 and whether petitioners are liable for sec_6662 accuracy- related penalties for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this ref- erence petitioners resided in nevada when they petitioned this court i patent royalties mr cooper is an engineer and inventor he has an under- graduate degree in electrical engineering from oklahoma state university and is the named inventor on more than patents in the united_states his patents are primarily for products and components used in the transmission of audio and video signals petitioner lorelei cooper has an under- graduate degree in communications from kent state univer- sity she is not the named inventor on any patents in mr cooper consulted daniel leckrone an attorney specializing in patent law and patent licensing regarding mr cooper’s portfolio of intellectual_property these con- duct on schedule c profit or loss from business travel_expenses of dollar_figure dollar_figure and dollar_figure for and respectively and professional fees of dollar_figure dollar_figure and dollar_figure for and respectively the patent was titled apparatus and method for reducing quan- tizing distortion the parties stipulated that on date the outstanding bal- ance on the promissory note was dollar_figure however petitioners claimed a nonbusiness_bad_debt deduction for the outstanding balance on the prom- issory note of dollar_figure for mr cooper is also a patent agent entitled to represent third parties be- fore the u s patent and trademark office cooper v commissioner sultations led to an agreement commercialization agree- ment among mr leckrone mr cooper and pixel wherein mr cooper and pixel assigned their portfolio of audio and video patents to vidpro a licensing company formed by mr leckrone a number of disputes arose between mr cooper and mr leckrone under the commercialization agreement in mr cooper sent mr leckrone notice that he was termi- nating the commercialization agreement mr cooper con- tended that under the terms of the commercialization agree- ment the patent rights held by vidpro automatically reverted to him as a result of the termination notice mr leckrone disagreed ultimately this dispute led to litigation between mr cooper and mr leckrone vidpro and an attorney on vidpro’s board_of directors cooper-leckrone litigation subsequently petitioners believing that all rights in vidpro’s audio and video patents reverted to mr cooper incorporated technology licensing corp a california cor- poration tlc with lois walters and janet coulter ms walters is petitioner lorelei cooper’s sister and ms coulter is a longtime friend of ms cooper and ms walters ms coulter and ms walters resided in ohio from through the commercialization of a patent generally includes finding companies to manufacture products using the patent as well as finding and suing pat- ent infringers for damages at the time the commercialization agreement was signed vidpro was known as videotech the cooper-leckrone litigation ended in when a final arbitration award was entered determining among other things that the commer- cialization agreement was properly terminated as of date and all rights title and interest that vidpro claimed in the patents were re- turned to mr cooper or his assignee petitioners moved their principal_residence from california to nevada in date petitioners ms walters and ms coulter then formed a second technology licensing corp with the nevada secretary of state tlc nevada petitioners as cotrustees of the cooper trust u d t decem- ber cooper trust contributed dollar_figure to tlc nevada in exchange for shares in tlc nevada and ms walters and ms coulter each con- tributed dollar_figure to tlc nevada in exchange for shares in tlc nevada ms walters ms cooper and ms coulter were the president and chief financial officer vice president and secretary of tlc respectively on date tlc merged into tlc-nevada with tlc-nevada as the surviving corporation we refer to tlc nevada as tlc unless other- wise indicated united_states tax_court reports and both worked full time with companies other than tlc during the years at issue neither ms coulter nor ms walters had any experience in patent licensing or patent commercialization before their involvement with tlc petitioners incorporated tlc to engage in patent licensing and patent commercialization they wanted tlc to have the aura of a fully operating licensing corporation but also wanted people mr cooper could trust-such as their close friend ms coulter and their relative ms walters-to be the shareholders officers and directors of tlc petitioners engaged attorney r gordon baker jr to pro- vide advice on forming tlc among other things mr baker advised petitioners on the requirements of sec_1235 and qualifying the royalty payments mr cooper would receive from tlc as capital_gain under that section mr baker advised petitioners that they could not control tlc directly or indirectly and their stock ownership in tlc had to be less than of the total outstanding_stock consistent with mr baker’s advice the outstanding_stock of tlc at formation was as follows petitioners as cotrustees of the cooper trust owned shares lois walters owned shares and janet coulter owned shares ms walters and ms coulter each made an ini- tial contribution of dollar_figure to tlc in exchange for their shares while petitioners as cotrustees of the cooper trust contributed dollar_figure for the trust’s shares ms walters ms cooper and ms coulter were the president and chief finan- cial officer vice president and secretary of tlc respec- tively mr cooper was the general manager of tlc ms walters has a b a degree in finance from cleveland state univer- sity during the years at issue she was an employee of the national mul- tiple sclerosis society in independence ohio ms coulter has a b s de- gree in animal science from ohio state university and an m s in agricul- tural economics from the university of wyoming she owns her own con- struction company multi-maintenance inc in ohio and was an employee of multi-maintenance during the years at issue tlc did not have an office or other formal business location beginning in or and continuing through the years at issue ms coulter performed most of ms walters’ duties at tlc at that time ms walters was working more than hours per week for the national multiple sclerosis society and spending substantial time caring for her ill father cooper v commissioner on date mr cooper and pixel entered into agreements collectively tlc agreements with tlc purport- edly transferring all of mr cooper’s and pixel’s rights in the patents subject patents giving rise to the royalties at issue in this case to tlc under each tlc agreement the licensor ie mr cooper or pixel receive sec_40 of all gross_proceeds received by tlc for any sublicense and of all damages received in litigation or settlement of litigation the licensor then receive sec_90 of all remaining net_proceeds as defined in the tlc agreements by tlc had begun experiencing financial difficulty it could not effectively license its patents because the patents were the subject of the cooper-leckrone litigation and poten- tial licensees were wary of tlc’s authority to license the pat- ents furthermore tlc needed legal representation to pursue patent infringement cases in an effort to solve tlc’s financial difficulties mr cooper contacted anthony brown who was in the business of helping inventors protect and enforce their patents mr brown owned ip innovation llc ip innovation subse- quently tlc mr cooper and pixel entered into an agree- ment ip innovation assignment agreement with ip innova- tion assigning an undivided_interest in patent big_number patent to ip innovation then ip innovation mr cooper pixel and tlc engaged the patent law firm of niro scavone haller niro niro firm to represent their interests with respect to the patent mr cooper agreed to provide technical assistance to the niro firm as necessary to assist the firm in interpreting the patents technology and devices that would be the subject of the licensing and infringement matters the firm was pursuing mr cooper was not compensated for providing technical assistance to the niro firm on date tlc and its shareholders adopted a stock restriction agreement providing in relevant part that on date tlc pixel mr cooper and ip innovation exe- cuted an agreement exclusive license agreement expanding ip innova- tion’s license beyond the patent by providing an exclusive perpetual and irrevocable license to several additional patents tlc pixel mr coo- per and ip innovation amended the exclusive license agreement on octo- ber and on date the exclusive license agreement was terminated united_states tax_court reports tlc’s shares could not be sold assigned or transferred except according to the terms of the stock restriction agree- ment under the agreement petitioners were permitted to transfer shares of tlc stock to their issue or any trust for the benefit of their issue no other tlc shareholder ie ms coulter or ms walters was permitted to transfer shares of tlc stock to her issue or any party other than a share- holder mr baker drafted the stock restriction agreement in his role as petitioners’ estate_planning attorney despite owning a majority of tlc’s outstanding_stock and being on the board_of directors neither ms coulter nor ms walters negotiated the terms of the stock restriction agreement in anthony brown formed new medium llc new medium and av technologies llc av technologies to pursue patent commercialization tlc pixel and mr cooper subsequently entered into licensing agreements for certain patents with both new medium and av technologies collec- tively new medium and av technologies agreements in or about acacia technologies group acacia purchased ip innovation and ip innovation became a subsidiary of acacia on date the parties to the new medium and av technologies agreements and the ip innovation assignment agreement clarified by agreement letter agreement that all material decisions ie licensing litigation and prosecution with respect to the new medium and av technologies agree- ments and the ip innovation assignment agreement were to be made according to a majority vote of mr cooper acacia and anthony brown under the letter agreement tlc did not have a vote with respect to the material decisions under either the ip innovation assignment agree- neither ms coulter nor ms walters consulted an attorney before signing the stock restriction agreement and neither could recall the cir- cumstances of her signing the agreement they did not receive any consid- eration for giving up their right to transfer their shares in tlc mr baker testified that the restrictions on ms walters’ and ms coulter’s ability to transfer shares in tlc were inadvertent and done in error we find mr baker’s testimony unconvincing in the light of our finding that mr cooper indirectly controlled tlc see infra p mr cooper had ample motiva- tion to ensure that the stock of tlc was not transferred to parties he could not control under the letter agreement acacia was defined as ip innovation new medium and av technologies cooper v commissioner ment or the new medium and av technologies agree- ments among the patents transferred by mr cooper to tlc under the terms of the tlc agreements were three patents known as the lowe patents the lowe patents included the patent on date tlc transferred the lowe patents back to mr cooper he did not pay any money or transfer any other consideration to tlc for the return of the lowe patents the agreement transferring the lowe patents from tlc to mr cooper simply states that the parties com- pleted the transfer because tlc had not licensed the lowe patents and tlc and mr cooper desired to return the lowe patents to mr cooper on date mr cooper transferred the lowe patents to watonga technology inc watonga the share- holders of watonga were as follows the cooper trust petitioners’ son petitioners’ daughter ms coulter and ms walters combined ms coulter was the president of watonga under the agreement transfer- ring the lowe patents to watonga mr cooper received of all net revenue as defined in the agreement and the letter agreement provides that all material decisions with respect to the ip innovation assignment agreement and the new medium and av technologies agreements will be made by a majority of cooper the acacia companies and anthony brown including without limitation all licensing litigation and prosecution decisions petitioners contend that the above-referenced provision in the letter agreement mistakenly uses the term cooper instead of cooper parties cooper parties was de- fined in the letter agreement to include tlc while cooper was defined as j carl cooper petitioner james c cooper generally where the terms of a contract are unambiguous we presume that the contracting parties intended what they stated and will interpret the contract as written see eg peco foods inc v commissioner tcmemo_2012_18 aff ’d 522_fedappx_840 11th cir see also canfora v coast hotels casinos inc p 3d nev holding that when a contract is clear on its face it will be enforced as writ- ten as a result we presume the parties intended what they stated in the letter agreement and infer that mr cooper and not tlc was entitled to vote on material decisions regarding the ip innovation assignment agree- ment and the new medium and av technologies agreements although she was watonga’s president ms coulter testified that she did not know whether watonga licensed any patents during united_states tax_court reports watonga retained of all net revenue watonga received dollar_figure in gross_receipts from the license of the patent in the amount of the royalties paid each year to mr cooper was determined under the tlc agreements by accountants hired by tlc neither ms walters nor ms coulter who were the majority shareholders as well as officers and direc- tors reviewed and verified the amount of royalties paid to mr cooper each year similarly neither ms walters nor ms coulter negotiated the terms of tlc’s agreements to license the subject patents to other companies instead ms walters and ms coulter relied on tlc’s attorneys and the technical expertise of mr cooper with regard to tlc’s licensing activities during the years at issue ms walters and ms coulter’s duties as directors and officers consisted largely of signing checks and transferring funds as directed by tlc’s accountants and signing agreements as directed by tlc’s attorneys the only compensation ms walters and ms coulter received from tlc was director’s fees paid during some years and long-term care insurance policies purchased by tlc in tlc had no employees and paid no com- pensation to any party we infer from the record and find that substantially_all of tlc’s decisions regarding licensing patent infringement and patent transfers were made either by mr cooper or at his the remaining of net revenue was payable to virgil lowe or his nominee mr lowe was the original owner of the lowe patents he sold the lowe patents to mr cooper in for dollar_figure and of all net revenue received from any third party in connection with the license of the patents watonga purportedly paid tlc dollar_figure in with respect to the patent it is unclear from the record whether such a payment was made and if so pursuant to what agreement the payment was made mr cooper testified at trial that he could not recall the details of the payment and was not sure whether watonga had a licensing agreement with tlc he further testified that the document notating the payment could be in error or that the payment could be the result of a prior agreement that was not in the record in the light of mr cooper’s testimony and our re- view of the record we do not find credible the contention that watonga paid tlc anything of value with respect to the patent in ms coulter testified that her review of the royalties paid annually to mr cooper consisted solely of reviewing the statement provided by the ac- countants regarding the amount of royalties to be paid and agreeing with it cooper v commissioner direction we further find that mr cooper controlled tlc in all material respects ms coulter and ms walters acted in their capacities as directors and officers of tlc at the direc- tion of mr cooper they did not make independent decisions in accordance with their fiduciary duties to tlc or act in their best interests as shareholders ii professional fees during late and mr cooper engaged mike holmes of holmes development to complete reverse engineering and related_services with respect to the patent reverse engineering services included disassembling televisions and dvd recorders to determine how the products were designed and manufactured and whether any of the products were infringing on mr cooper’s patents services the engineering reverse the invoices for the reverse engineering services were addressed to mr cooper individually and not to tlc or watonga yet tlc and watonga were the principal owners of the patent during the period when mr holmes com- pleted the reverse engineering services mr cooper owned the patent for only a few days in he paid holmes development dollar_figure in for the reverse engineering services iii pixel instruments bad_debt petitioners incorporated pixel in for the purpose of designing and manufacturing audio and video signal proc- essing products specifically pixel designed products to measure and correct errors in the synchronization of sound and video images mr cooper was the president of pixel at all relevant times ms cooper held various positions with pixel from to including the position of vice presi- dent in date pixel executed a working_capital promissory note promissory note wherein it promised to pay to the cooper trust all sums advanced to pixel by the cooper mr cooper transferred the patent to tlc in tlc returned the patent to mr cooper on date and mr cooper trans- ferred the patent to watonga on date see supra pp united_states tax_court reports trust up to dollar_figure million on date pixel and the cooper trust amended the promissory note to increase the maximum loan amount to dollar_figure million until some point in petitioners wholly owned pixel in petitioners transferred of their shares in pixel to mirko vojnovic and christopher smith mr smith was a longtime consultant to pixel he and mr vojnovic owned and of pixel’s shares respectively during the years at issue they paid nothing or a de_minimis amount for their shares however in conjunction with the cooper trust’s transfer of shares to mr smith and mr vojnovic pixel transferred certain its rights to royalties from the patents pixel previously licensed to tlc-to mr cooper intellectual properties-including when televisions changed from standard definition to high definition in the mid-to-late 2000s many of pixel’s products became obsolete in an effort to better compete in the marketplace pixel began developing a product known as liptracker to correct lip synchronization errors in high defi- nition televisions between and petitioners as co- trustees of the cooper trust advanced funds to pixel under the terms of the promissory note these funds were used in part to fund the liptracker program pixel contracted with an indian company to complete the software development necessary for liptracker pixel’s goal was to have a working and salable liptracker product for presentation at the national association of broadcasters convention in date unfortunately the indian company could not fulfill its promise to develop the liptracker soft- ware and pixel was unable to proceed with the development on its own pixel met with representatives from the indian company in date who confirmed the company was aban- doning its development of the liptracker software in pixel faced financial difficulty it had no new prod- ucts in development-aside from the stalled liptracker product-and few older products that were still marketable its gross_receipts were in excess of dollar_figure in both and but decreased significantly in and mr vojnovic sold all of his pixel shares to mr smith in date for dollar_figure cooper v commissioner however pixel continued business operations through at least it was the assignee of many patents in and thereafter and had an active licensing agreement with tlc pixel’s gross_receipts were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively pixel had total yearend assets each year from through in excess of dollar_figure including more than dollar_figure in both and mr cooper continued to advance funds to pixel under the terms of the promissory note throughout on date the outstanding balance on the promissory note was dollar_figure mr cooper concluded at that time that pixel could not pay the outstanding balance on the pixel note and petitioners treated the balance as a nonbusiness_bad_debt on petitioners’ federal_income_tax return petitioners did not initiate any type of litigation to recover the amounts they lent pixel under the terms of the promissory note and it is unclear from the record what demands if any they made for payment of the outstanding balance iv petitioners’ tax reporting and notice_of_deficiency petitioners jointly filed form sec_1040 u s individual_income_tax_return for each of the years at issue they reported the royalty payments mr cooper received from tlc as capital_gain on schedules d capital_gains_and_losses attached to their form sec_1040 the amounts of royalty pay- ments petitioners reported for and were dollar_figure dollar_figure and dollar_figure respectively peti- tioners also reported income and expenses from mr cooper’s patent licensing business on schedules c attached to their pixel was the assignee or assignor on a number of filings with the u s patent and trademark office from through mr cooper testi- fied that these assignments were confirming assignments that had oc- curred many years before and did not transfer anything new of value to pixel according to mr cooper these confirmatory assignments were nec- essary to show proper chain of title the gross_receipts of dollar_figure in and consisted of a single annual trademark royalty that will continue for the foreseeable future mr cooper testified that he consulted attorney mitch mitchell who had previously represented mr cooper in the cooper-leckrone litigation regarding pursuing litigation against pixel for the balance due on the promissory note mr cooper claimed that he subsequently determined that litigation against pixel would be futile united_states tax_court reports form_1040 for each of the years at issue among the deduc- tions claimed for was dollar_figure for professional fees paid to holmes development during finally for petitioners claimed a bad_debt deduction of dollar_figure on a schedule d attached to their form_1040 this deduction was for the purportedly uncollectible loan to pixel under the terms of the promissory note on date respondent issued the notice_of_deficiency to petitioners respondent determined that the royalties mr cooper received from tlc did not qualify for capital_gain treatment under sec_1235 because mr cooper controlled tlc petitioners could not deduct certain expenses for the years at issue and petitioners were not entitled to a bad_debt deduction under sec_166 for the promissory note because petitioners had not shown that the promissory note became worthless in i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with any substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioners do not assert nor have they proven that they are entitled to a shift in the burden_of_proof under sec_7491 accordingly petitioners bear the burden_of_proof with respect to respondent’s deficiency determinations the term secretary means the secretary_of_the_treasury or his dele- gate sec_7701 cooper v commissioner ii sec_1235 gain a whether a holder’s control_over an unrelated corporate transferee defeats capital_gain treatment under sec- tion sec_1235 provides that a transfer other than by gift inheritance or devise of all_substantial_rights_to_a_patent by any holder shall be treated as the sale_or_exchange of a capital_asset held for more than year regardless of whether the payments in consideration of such transfer are contingent on the productivity use or disposition of the property transferred thus in order for the transfer of a patent to qualify as a sale_or_exchange the owner must transfer all substantial rights to the property see sec_1235 see also 90_tc_1263 aff ’d 877_f2d_1075 1st cir for purposes of sec_1235 the term all substantial rights means all rights which are of value at the time the rights are transferred sec_1_1235-2 income_tax regs the retention of the right to terminate the transfer at will is the retention of a substantial right under sec_1235 sec_27 the term holder includes any individual whose efforts created such property sec_1235 generally an assignment is a transfer of all_substantial_rights_to_a_patent see 877_f2d_1075 1st cir aff ’g 90_tc_1263 while a license is a transfer of less than all sub- stantial rights in a patent see 68_tc_609 aff ’d 628_f2d_1196 9th cir we have previously stated that transactions between shareholders and their closely held corporations should be closely scrutinized in determining whether there has been a transfer of all substantial rights in a patent see 41_tc_50 sec_1_1235-1 income_tax regs provides that if a transfer is not one described in sec_1_1235-1 income_tax regs transfer of all sub- stantial rights to a patent by a holder to a person other than a related per- son then sec_1235 does not apply to determine whether such transfer is the sale_or_exchange of a capital_asset in other words a transfer by a per- son other than a holder or a transfer by a holder to a related_person is not governed by sec_1235 sec_1_1235-1 income_tax regs instead the tax consequences of such transactions are determined under other provi- sions of the code id petitioners do not contend that mr cooper is enti- tled to capital_gain treatment under any provisions of the code eg sec_1221 or sec_1231 other than sec_1235 in determining whether a transfer of all_substantial_rights_to_a_patent continued united_states tax_court reports b income_tax regs finally under sec_1235 transfers between related_persons as defined in sec_267 are not eligible for capital_gain treatment and for purposes of sec_1235 a corporation and an individual owning or more of the stock of such corporation directly or indirectly are related_persons sec_267 c respondent does not dispute that the transfer of the patents to tlc under the tlc agreements was other than by gift inheritance or devise mr cooper qualified as a holder of the subject patents and petitioners owned less than of tlc for purposes of sec_1235 however respondent contends that mr cooper effectively retained a right to terminate the transfers under the tlc agreements see sec_1_1235-2 income_tax regs because he indirectly controlled tlc through its directors officers and shareholders therefore respondent contends that mr cooper did not transfer all substantial rights in the subject patents and is not entitled to capital_gain treatment peti- tioners contend that mr cooper did not control tlc and that the directors officers and shareholders of tlc acted independently of mr cooper in their corporate decision- making neither the code nor applicable regulations specifically address whether sec_1235 applies to transfers to a cor- poration that is not related to the holder but is indirectly controlled by the holder whether a holder’s control_over a corporate transferee that is unrelated within the meaning of sec_1235 defeats capital_gain treatment appears to be an issue of first impression for this court however the court of claim sec_32 in charlson v united_states f 2d has occurred the language of the transfer agreement is not controlling sec_1_1235-2 income_tax regs instead the entire agreement and the form of the transaction must be examined to see if all substantial rights were transferred see juda v commissioner f 2d pincite the federal courts improvement act of pub_l_no 96_stat_25 merged the united_states court of claims into the newly created court_of_appeals_for_the_federal_circuit and in effect reconstituted the trial division of the court of claims into a newly created united_states claims_court a so-called article i court subsequently the united_states claims_court was renamed the united_states court of federal claims federal courts administration act of pub_l_no sec_902 sec_106 stat pincite cooper v commissioner ct_cl considered this issue and con- cluded that such control could prohibit the transfer of substantially_all rights in a patent and therefore preclude capital_gain treatment under sec_1235 the court of claims in charlson examined the legislative_history of sec_1235 and stated that it is clear that retention of control by a holder over an unrelated corporation can defeat capital_gains treatment if the retention prevents the transfer of ‘all substantial rights ’ id the court sup- ported its conclusion by reasoning that the holder’s control_over the unrelated corporation places him in essentially the same position as if all substantial rights had not been trans- ferred id the court found further support for its reasoning in the legislative_history of sec_1235 noting that a court should closely examine all of the facts and circumstances of transactions under sec_1235 and not rely solely on the terms of the transfer agreement to determine whether the owner transferred substantially_all rights in the patent to the transferee see id citing s rept no pincite u s c c a n we agree that retention of control places the holder in essentially the same position as if the patent had not been transferred thereby precluding the application of sec_1235 see id we further agree that congress intended for a transferor’s acts to speak louder than his words in estab- lishing whether a sale of a patent has occurred id accord- ingly we hold that retention of control by a holder over an unrelated corporation can defeat capital_gain treatment under sec_1235 because the retention prevents the transfer of all substantial rights in the patent b whether mr cooper retained control_over tlc and therefore did not transfer all substantial rights in the subject patents to tlc petitioners rely on the facts regarding control in 302_fsupp_945 e d wis and charlson to support their contention that the directors offi- in 525_f2d_1046 ct_cl the court of claims found that on the facts of that case the taxpayer did not control the transferee corporation and thus the taxpayer was not precluded from claiming capital_gain treatment under sec_1235 see infra pp united_states tax_court reports cers and shareholders of tlc acted independently of mr cooper in their corporate decisionmaking and that they are entitled to capital_gain treatment under sec_1235 we dis- agree because the facts regarding control in lee and charlson are distinguishable from the facts regarding control in this case here the facts support our finding that mr cooper indirectly controlled tlc we explain below in lee the taxpayer transferred patents to lee custom engineering inc lee engineering a closely held corpora- tion the three shareholders of lee engineering were unre- lated but were all friends the taxpayer owned of the outstanding_stock of lee engineering the government argued that the taxpayer had not transferred all substantial rights in his patents because he controlled lee engineering- the exclusive licensee of the patents therefore the govern- ment argued that the taxpayer did not effectively transfer his patents under sec_1235 the district_court rejected the government’s contentions stating among other things that there was no evidence presented which suggested the taxpayer was able to force the other stockholders or directors to do his bidding lee f_supp pincite in charlson the taxpayer transferred an exclusive license to germane corp germane to use manufacture and sell items incorporating his patents in exchange for of the royalties that germane received from licensing the patents to others germane was formed for the specific purpose of pur- chasing and licensing the taxpayer’s patents and the share- holders and directors of germane were all trusted business associates friends and employees of the taxpayer the taxpayer treated the royalties he received from ger- mane as capital_gain under sec_1235 the government argued that the taxpayer had not transferred all substantial the court in lee interpreted the government’s argument to be that no transfer had occurred under sec_1235 because the purported transfer was between parties within the same economic group 302_fsupp_945 e d wis the court rejected the government’s argument because it reasoned that under sec_1235 congress considered transfers within the same economic group to be transfers to a corporation in which or more of the outstanding_stock was owned by the trans- feror congress did not at any point in the legislative_history of this section indicate an intent to prohibit as a matter of course transfers to a closed corporation id cooper v commissioner rights in the patents to germane because he controlled ger- mane in effect the government argued that the taxpayer had a tacit understanding with germane that he would have final veto over any license agreement that germane made with respect to his patents the court found that although the relationships among the taxpayer germane and the shareholders made more prob- able the existence of prohibited retained control the evidence did not establish that the taxpayer was able to exercise such control_over germane charlson f 2d pincite instead the court found that germane exercised its rights in the pat- ents according to its own discretion even though it frequently sought received and followed the taxpayer’s advice id pincite the court noted among other things that the shareholders in germane all had skills valuable to a small patent licensing company id pincite these skills included legal engineering design and business expertise id further the court found that although the taxpayer was present in many of germane’s licensing negotiations this was mutually bene- ficial to both parties since it would potentially lead to higher royalties moreover there was no evidence that the tax- payer-and not germane-decided the terms of the licensing agreements finally although the taxpayer participated as a joint plaintiff with germane in patent infringement actions there was no evidence that the taxpayer controlled or directed the details of the litigation id pincite in short the court rejected the government’s position that the taxpayer controlled the operation of germane as a result the court held that the taxpayer had transferred all substantial rights in his patents to germane-entitling him to capital_gain treatment under sec_1235 id pincite by contrast tlc did not exercise its rights in the subject patents according to its own discretion both lee and charlson are distinguishable because the taxpayers in those cases did not control the transferee corporations here mr cooper-troubled by his deteriorated business relationship with mr leckrone-formed tlc with individuals he could trust and ultimately control ms coulter and ms walters- the shareholders and directors of tlc along with ms cooper -did not have the patent engineering or other such skills to make them particularly valuable to a small patent united_states tax_court reports licensing company instead they were individuals whom mr cooper could trust to follow his direction on patent licensing issues indeed ms coulter testified that the technical nego- tiations regarding licensing and patent infringement were over her head and she deferred to mr cooper on such issues she further testified that she signed licensing and infringe- ment agreements when directed to do so by tlc’s attorneys and signed checks and transferred funds when directed to do so by tlc’s accountants as officers and directors of tlc ms coulter and ms wal- ters took numerous actions that are inconsistent with acting independently and in the best interest of the corporation among other things ms coulter and ms walters approved tlc’s transfer of potentially valuable patents to mr cooper for no consideration at least in one instance mr cooper almost immediately licensed one of these patents to another related corporation for which that corporation received a roy- alty of dollar_figure in as shareholders ms coulter and ms walters signed a stock restriction agreement placing restrictions on their ability to transfer shares of stock in tlc to anyone other than petitioners without receiving any consideration in exchange the stock restriction agreement did not place similar restrictions on petitioners indeed it is unclear what material decisions if any the officers and directors of tlc made independent of mr cooper mr cooper-and not the officers or directors of tlc-provided technical assistance to the niro firm in inter- preting the subject patents and relevant technology and in formulating patent enforcement strategies mr cooper con- ducted all technical matters for tlc-which in substance was all or a large part of tlc’s activities furthermore in his role as general manager of tlc and under the terms of the letter agreement mr cooper made all material decisions for tlc with respect to the ip innovation assignment agree- ment and the new medium and av technologies agree- ments ms coulter testified that she often followed the advice of tlc’s attor- neys but she did not know who at tlc was directing tlc’s attorneys we infer from the record and find that tlc’s attorneys drafted licensing agreements and patent infringement agreements largely at the direction of mr cooper cooper v commissioner we do not find credible any testimony by petitioners that tlc was an independent corporation that mr cooper did not control we conclude that petitioners have failed to meet their burden of establishing that they transferred all substantial rights in the subject patents to tlc pursuant to sec_1235 see rule a accordingly we sustain respondent’s determination that petitioners’ royalty income for and did not qualify for capital_gain treatment under sec_1235 iii professional fees generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or fre- quent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the tax- payer’s trade_or_business sec_1_162-1 income_tax regs deductions are a matter of legislative grace and a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 generally a taxpayer who pays another taxpayer’s busi- ness expenses may not treat those payments as ordinary and necessary expenses_incurred in the payor’s trade_or_business see deputy v du pont u s pincite 42_tc_800 an exception exists for cases in which the taxpayer paid another tax- payer’s ordinary and necessary business_expenses in order to protect or promote the taxpayer’s own business see eg scruggs-vandervoort-barney inc v commissioner 7_tc_36 additionally sec_212 generally allows a taxpayer to deduct the ordi- nary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income such expenses must be reasonable in amount and bear a proximate relationship to the production or collec- tion of taxable_income sec_1_212-1 income_tax regs united_states tax_court reports in 48_tc_679 we articulated a two-part test for determining whether a taxpayer’s payments are eligible for this exception the taxpayer’s primary motive for paying the expenses was to protect or promote the taxpayer’s business and the expenditures constituted ordinary and necessary expenses in the furtherance or promotion of the taxpayer’s business under the lohrke test we must first ascertain the pur- pose or motive which cause d the taxpayer to pay the obliga- tions of the other person id to meet this prong mr cooper’s purpose in paying the holmes development expenses must have been for the benefit of his business as an inventor we must then judge whether it is an ordinary_and_necessary_expense of the taxpayer’s trade_or_business that is is it an appropriate expenditure for the fur- therance or promotion of that trade_or_business if so the expense is deductible by the individual paying it id petitioners claimed a deduction of dollar_figure in for professional fees paid to mr holmes for reverse engineering services respondent disallowed this deduction its entirety respondent contends that these expenses are prop- erly chargeable to watonga or tlc and are not mr cooper’s ordinary and necessary business_expenses petitioners con- tend that these expenses are the ordinary and necessary expenses of mr cooper’s business as an inventor alter- natively petitioners contend that even if we find that the expenses are properly chargeable to watonga or tlc peti- tioners are still entitled to deduct the expenses in mr holmes’ reverse engineering services included the dis- assembling of televisions and dvd recorders to determine how the products were designed and manufactured and whether any of the products infringed on mr cooper’s pat- ents the invoices for the reverse engineering expenses indicated that the services were completed with respect to the patent however mr cooper testified that most of these expenses were unrelated to the patent for example according to mr cooper the reverse engineering services included the reverse engineering of plasma tele- visions that use random dithering and not coherent dithering-the subject of the patent regardless peti- tioners stipulated that the reverse engineering expenses were cooper v commissioner for services performed with respect to the patent peti- tioners are bound by their stipulation see eg 108_tc_320 aff ’d without published opinion 208_f3d_205 3d cir see also rule e because tlc and watonga as applicable owned the patent during the period in which mr holmes completed his services see supra pp we conclude that the reverse engineering expenses were the ordinary and necessary business_expenses of tlc and watonga neverthe- less because petitioners paid the reverse engineering expenses for tlc and watonga they still may be entitled to deduct the expenses under lohrke v commissioner t c pincite respondent does not dispute that mr cooper was in the trade_or_business of patent commercialization and being an inventor during the years at issue mr cooper testified that he had a long-term working relationship with mr holmes the holmes development invoices while referencing that the services were completed with respect to the patent also list mr cooper as the obligor and account_holder thus it appears holmes development understood its client relation- ship to be with mr cooper individually and not with watonga or tlc we find credible mr cooper’s testimony that holmes development’s business relationship was with him personally that holmes development trusted mr cooper to pay for the services completed and that non- payment of the holmes development expenses would have adversely affected mr cooper’s business reputation see eg the parties filed a stipulation of settled issues on date stat- ing that t he legal and professional services expenses not allowed by re- spondent for taxable_year in the amount of dollar_figure are attrib- utable to expenses charged by holmes development for works performed by holmes development during the period from date through date with respect to u s patent big_number the holmes development invoices further support our conclusion that mr cooper controlled tlc and his portfolio of patents see supra p although mr cooper purportedly transferred all substantial rights in the patent to tlc and watonga holmes development understood its rela- tionship to be with mr cooper individually we do not believe that holmes development would have considered its business relationship to be with mr cooper if tlc and watonga as applicable owned all substantial rights in the patent and tlc and watonga functioned as independent corporations united_states tax_court reports jenkins v commissioner tcmemo_1983_667 further- more holmes development’s work on the patent owned by watonga had the potential to directly benefit mr cooper’s trade_or_business as an inventor because mr cooper stood to receive of watonga’s net revenue accordingly we con- clude that mr cooper’s payment of the reverse engineering expenses was for the benefit of his trade_or_business as an inventor and his ongoing relationship with holmes develop- ment therefore petitioners have satisfied the first part of lohrke’s two-part test see lohrke v commissioner t c pincite mr cooper further testified that the services performed by holmes development were necessary in his trade_or_business to keep him apprised of current developments and current engineering practices for audio and video technology he fur- ther testified that the services performed by holmes develop- ment helped him ascertain whether certain products infringed on any patents that he had developed and commer- cialized we conclude that the reverse engineering expenses were proximately related to mr cooper’s business as an inventor and their payment by him was ordinary and nec- essary see id pincite accordingly we conclude that peti- tioners have satisfied the second part of the lohrke test see id and they are entitled to deduct the reverse engineering expenses iv bad_debt sec_166 authorizes a taxpayer to deduct any debt that becomes worthless within the taxable_year sec_166 distinguishes between business and nonbusiness bad_debts nonbusiness bad_debts are treated as losses resulting from the sale_or_exchange of a short-term capital_asset sec_166 sec_1211 sec_1212 a nonbusiness_debt is a debt other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 to qualify for a deduction for a worthless_debt a taxpayer a business_bad_debt is deductible as an ordinary_loss to the extent of the taxpayer’s adjusted_basis in the debt sec_166 petitioners do not contend that the loan to pixel is deductible as a business_bad_debt cooper v commissioner must show that he and his alleged debtor intended to create a debtor-creditor relationship that a genuine debt in fact existed and that the debt became worthless within the tax_year 54_tc_239 see also sec_1_166-1 income_tax regs the year a debt becomes worthless is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 109_tc_400 the question of whether a debt became worthless during a taxable_year is determined on the basis of all the facts and circumstances see eg 93_tc_758 aff ’d 946_f2d_395 5th cir specifically a taxpayer must prove that the debt had value at the beginning of the taxable_year and that it became worthless during that year 106_tc_184 aff ’d in part rev’d in part on other grounds 318_f3d_924 9th cir the taxpayer must show sufficient objective facts from which worthless- ness could be concluded mere belief of worthlessness is not sufficient 105_tc_126 furthermore legal action is not required to show worthlessness if surrounding circumstances indicate that a debt is worthless and uncollectible and that any legal action in all likelihood would be futile because the debtor would not be able to satisfy a favorable judgment sec_1_166-2 income_tax regs a debt is not worthless for purposes of a sec_166 deduc- tion merely because it might be difficult or uncomfortable to collect see 40_fedclaims_737 a creditor’s determination that there is no hope of recovery_of a debt due and owing must be made in the exercise of sound business judgment and must be based upon information that is as complete as is reasonably obtainable regarding the debtor’s financial condition or ability to satisfy the debt see andrew v commissioner t c pincite an analysis regarding the deductibility of a bad_debt must examine whether the debt was truly worthless and if so when it became worthless the conclusions depend on the particular facts and circumstances of the case and there is no bright-line_test or formula for determining worthlessness within a given taxable_year lucas v am code co 280_us_143 united_states tax_court reports to be worthless a debt must not only be lacking current value and be uncollectible at the time the taxpayer takes the deduction but it must also be lacking potential value due to the likelihood that it will remain uncollectible in the future 53_tc_491 aff ’d 467_f2d_47 9th cir see also 50_tc_813 mere belief that a debt is bad is insufficient to support a deduction for worthlessness the fact that a business is on the decline that it has failed to turn a profit or that its debt obligation may be difficult to collect does not necessarily justify treating the debt obligation as worthless 106_tc_312 aff ’d without pub- lished opinion 121_f3d_723 11th cir this is espe- cially true where the debtor continues to be a going concern with the potential to earn a future profit see 535_f3d_1221 10th cir citing 620_f2d_1176 6th cir aff ’g 68_tc_213 aff ’g tcmemo_2006_174 abc beverage corp v commissioner tcmemo_2006_195 petitioners contend that the promissory note became worthless in following the indian company’s abandon- ment of the liptracker program this action according to petitioners gave rise to the conclusion that there was no hope of recovering the outstanding amounts under the promissory note we disagree pixel had total yearend assets each year from through in excess of dollar_figure including more than dollar_figure in assets in and it appears to us that pixel remained a going concern well past the outcome of pixel’s arrangement with the indian company and the failure of the liptracker program do not support petitioners’ claim that there was no longer any prospect of recovery_of their loans to pixel more importantly the proper inquiry in this case is not whether petitioners acted reasonably in their recovery efforts but whether sufficient objective facts show that the debt became worthless during the year in question here the facts do not support such a determination pixel experienced a decline in its business in but its gross_receipts increased in petitioners as cotrustees of the cooper trust continued to advance funds to pixel under cooper v commissioner the terms of the promissory note throughout indeed petitioners advanced dollar_figure to pixel under the terms of the promissory note between july and date we do not find it credible that petitioners would have advanced nearly dollar_figure to pixel after date if they believed the promissory note had been rendered worthless in date by the difficulties with the liptracker program the evidence shows that pixel had substantial assets at the end of the tax_year and that its gross_receipts increased in moreover at the very least pixel was entitled to an indefi- nitely continuing annual royalty of dollar_figure and owned rights in several other patents mr cooper claimed that he consulted with mr mitchell and they determined that filing a lawsuit against pixel would be futile mr cooper then concluded that the promis- sory note was worthless but petitioners failed to introduce evidence proving what information mr mitchell analyzed to determine that litigation against pixel would be futile and failed to introduce evidence proving the basis on which mr mitchell made his purported conclusion petitioners have failed to satisfy their burden of proving that no prospect of recovery existed in and failed to prove that the promis- sory note became worthless in see rule a accordingly we sustain respondent’s disallowance of peti- tioners’ bad_debt deduction for v accuracy-related_penalties a introduction sec_6662 authorizes the imposition of a penalty on the portion of an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and only one accuracy- generally advances made to an insolvent_debtor are not debts for tax purposes but are characterized as capital contributions or gifts see 74_tc_476 69_tc_814 furthermore advances made by an investor to a closely held or controlled_corporation may properly be charac- terized not as a bona_fide loan but as a capital_contribution see 398_f2d_694 3d cir pixel’s liabilities to petitioners under the terms of the promissory note constituted substantially_all of pixel’s liabilities in united_states tax_court reports related penalty may be imposed with respect to any given portion of an underpayment even if that portion is attrib- utable to more than one of the reasons identified in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position id pincite b petitioners’ liability for the sec_6662 penaltie sec_1 substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 the amount of the understatement is reduced by that portion of the understatement that is attributable to the tax treatment of any item if there is or was substan- tial authority for such treatment or any item if the rel- evant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s treatment of the item sec_6662 respondent has introduced sufficient evidence to dem- onstrate that petitioners have substantially understated their income_tax_liability for each of the years at issue peti- tioners have not alleged nor have they proven that they had substantial_authority for all or any portion of the understate- ments or that they adequately disclosed their tax positions on their returns accordingly if the rule_155_computations confirm a substantial_understatement petitioners are liable cooper v commissioner for the sec_6662 underpayment penalty for a substan- tial understatement of income_tax negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs negligence is strongly indicated where a taxpayer fails to make a reason- able attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reason- able and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs dis- regard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the tax- payer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 respondent has met his burden to show that petitioners acted negligently or with careless disregard of rules and regulations with respect to the royalty payments mr cooper received from tlc and with respect to the bad_debt deduc- tion for the promissory note we have found that mr cooper did not transfer all substantial rights to tlc within the meaning of sec_1235 because mr cooper indirectly con- trolled tlc further we have found that the promissory note did not become worthless in and therefore peti- tioners were not entitled to claim a bad_debt deduction for the promissory note on their return petitioners reported the royalty payments from tlc as capital_gain without considering how mr cooper’s involvement with tlc affected their qualification for capital_gain treatment under sec_1235 similarly petitioners reported the promissory note as a bad_debt on their return without reasonably attempting to collect the debt and without identifying specific events that made recovery_of the debt futile in the future we conclude that petitioners did not make a reasonable attempt united_states tax_court reports to ascertain the correctness of their bad_debt deduction for or their right to treat the royalty payments received from tlc as capital_gain c petitioners’ reasonable_cause good_faith defense taxpayers may avoid liability for the sec_6662 penalty if they demonstrate that they had reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff ’d on another issue 904_f2d_1011 5th cir aff ’d 501_us_868 we have pre- viously held that the taxpayer must satisfy a three-prong test to be found to have reasonably relied on professional advice to negate a sec_6662 accuracy-related_penalty the adviser was a competent professional who had suffi- cient experience to justify the reliance the taxpayer pro- vided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff ’d 299_f3d_221 3d cir petitioners contend that they acted with reasonable_cause and good_faith based on their reliance on professional advice and therefore no sec_6662 accuracy-related_penalty is applicable with regard to the royalty payments mr cooper received from tlc petitioners contend they sought the advice of mr baker a tax attorney and competent profes- sional with regard to their bad_debt deduction petitioners contend they sought and relied on the advice of mr baker and mr mitchell petitioners contend that they provided mr baker and mr mitchell with all necessary and accurate information and that they reasonably relied in good_faith on mr baker and mr mitchell’s advice see freytag v commis- sioner t c pincite mr baker testified with respect to the royalty payments and petitioners’ compliance with sec_1235 that he advised cooper v commissioner petitioners that mr cooper could not indirectly control tlc moreover mr baker did not provide advice to petitioners before they filed their form sec_1040 for the years at issue nor did he provide advice to petitioners regarding whether mr cooper controlled tlc following tlc’s incorporation peti- tioners did not follow mr baker’s advice to ensure that mr cooper did not indirectly control tlc consequently peti- tioners cannot claim reliance on the professional advice of mr baker to negate the sec_6662 penalty with respect to their erroneous capital_gain treatment of the royalty pay- ments mr cooper received during the years at issue with regard to the bad_debt deduction petitioners have failed to introduce evidence regarding what information they provided to mr baker and mr mitchell to enable them to determine whether the promissory note was worthless within the meaning of sec_166 in petitioners did not call mr mitchell to testify or otherwise introduce any evidence regarding mr mitchell’s advice similarly mr baker did not testify regarding any advice he may have given to petitioners that would indicate that it was his opinion that the promis- sory note became worthless in in short petitioners have failed to prove that they received or relied on the professional advice of mr baker and mr mitchell with respect to their erroneous sec_166 bad_debt deduction in because respondent has met his initial burden of produc- tion under sec_7491 with respect to the sec_6662 penalty for each of the years at issue and petitioners have failed to prove either that they are not liable for the pen- alties or that they had reasonable_cause and acted in good_faith we conclude that respondent properly determined that petitioners are liable for the penalties accordingly if the rule_155_computations show that the understatement_of_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 then peti- tioners are liable for the sec_6662 penalty for an underpayment_of_tax attributable to a substantial under- statement of income_tax for each of the years at issue alter- natively petitioners are liable for the sec_6662 penalty for negligence or disregard of rules and regulations with respect to the royalty payments and the sec_166 bad_debt deduction united_states tax_court reports we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and the foregoing decision will be entered under rule f
